Citation Nr: 1303084	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether new and material evidence to reopen and claim of entitlement to service connection for asthma, to include as due to undiagnosed illness, has been received.


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by which the RO, in pertinent part, denied entitlement to service connection for difficulty breathing/asthma to include as due to undiagnosed illness.

The RO previously denied service connection for reactive airway disease (to include as a result of Persian Gulf War service) in a 1999 rating decision that became final and for asthma in a March 2002 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

In its present adjudication, the RO decided the claim on the merits and failed to apply the new and material evidence standard.  However, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO action, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  

The Board notes that the May 2009 rating decision denied service connection for undiagnosed illness to include sores on the skin, difficulty breathing/asthma, and digestive problems.  In his June 2009 notice of disagreement, the Veteran limited his appeal to difficulty breathing/asthma.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to assist the Veteran with his claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Here, the record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  The information available to the Board does not state the disability or disabilities for which SSA disability benefits have been granted.  As such, VA's duty to assist mandates that all necessary efforts be made to secure the medical records upon which the Veteran's SSA disability benefits were awarded.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Fed. Cir. Jan. 4, 2010) (VA is required to obtain SSA records in instances when they may be relevant to the claim).

Furthermore, to ensure that the record is complete, VA clinical records dated from December 5, 2008 to the present must be associated with the claims file.  See 
38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

In this regard, the Board must note that the Veteran has recently been granted TDIU (a total rating) on other issues.  In consultation with his attorney, the Veteran may wish to withdraw this claim as the Veteran cannot received more than a 100% rating.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Associate with the claims file all VA clinical records dated from December 5, 2008 to the present.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (notice under the Court's decision in Kent should be addressed).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


